Citation Nr: 1608345	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 70 percent for bilateral diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1956. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted an increased rating of 70 percent for bilateral diabetic retinopathy, effective February 14, 2011. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in October 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to special monthly compensation (in excess of that granted below) for the need for aid and attendance of another person or skilled nursing care based on all service-connected disabilities and for housing or adaptive housing grants were raised by the Veteran during the Board hearing and by Veteran's representative in a January 2016 brief to the Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2015).  The issue of entitlement to an automobile allowance was also raised by the representative, but this benefit was granted by the RO in August 2012. 


FINDINGS OF FACT

1. The Veteran's bilateral diabetic retinopathy is manifested by visual acuity and visual field impairment.  There is no probative evidence of eye muscle dysfunction. 
 
 2.  Prior to December 23, 2015, the Veteran's bilateral visual field was manifested with 6 to 11 degrees of concentric contraction. 

3.  From December 23, 2015, the Veteran's bilateral visual field is manifested with less than 5 degrees of concentric contraction
 
 4.  For the entire appeal period, the Veteran's bilateral visual acuity is manifested with not worse than 20/40 for the right eye and not worse than 20/70 for the left eye. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for vision impairment caused by bilateral diabetic retinopathy prior to December 23, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.25, 4.75, 4.76, 4.76a, 4.79, Diagnostic Codes 6006, 6063-66, 6080 (2015).

2.  The criteria for a rating of 100 percent for vision impairment caused by bilateral diabetic retinopathy, effective December 23, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.25, 4.75, 4.76, 4.76a, 4.79, Diagnostic Codes 6006, 6063-66, 6080 (2015).

3.  The criteria for special monthly compensation at the rate specified in 38 U.S.C.A. § 1114(l), effective December 23, 2015, are met.  38 U.S.C.A. § 1114(l) (2014); 38 C.F.R. § 3.350 (2015).   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2011, the RO provided notice that met the requirements.  The notice provided the general method for assignment of an increased rating and effective date and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Although adjudicative documents may not substitute for adequate notice, the RO provided the detailed criteria for rating vision disabilities in an October 2011 statement of the case.  The Veteran demonstrated actual knowledge of the criteria in his testimony during the Board hearing and in the submission of additional evidence directly applicable to the criteria.  Therefore, the Board finds that VA's notice obligations have been fulfilled.  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment and personnel records, and identified private and VA outpatient treatment records through April 2015 have been obtained and considered.  The Veteran submitted additional records of a private vision examination in January 2016 without a waiver of consideration by the RO.  However, as the Board will grant the benefits sought effective the date of this evidence, the Board may consider this favorable evidence without referral to the RO.  38 C.F.R. § 20.1304 (c) (2015).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in August 2011 (with an addendum report in September 2011) and in April 2015 to evaluate his visual acuity and field of vision.  During the Board hearing, the Veteran contended that the April 2011 examination was not accurate because of an adverse clinical environment and impairment imposed by peripheral neurological disabilities.  The Board considered the Veteran's lay evidence but finds that the examination and test data are adequate.  The test method required a positive response from the Veteran and any environmental interference or physical impairment would have caused a missed response to an actual sighting, thus indicating a lower degree of impairment and lower rating.  The examination also included an interview with the Veteran, an accurate summary of the history, and complete clinical testing with results that are consistent with the historical trend and can be applied to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran submitted the results of a private examination which the Board considered favorably even though it was not accompanied by detailed test results. 

A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the Board hearing, the undersigned VLJ noted the issue on appeal, the basis of the prior determination, and the elements of the claim for a higher rating that were lacking to substantiate the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and held the record open for 90 days for the Veteran to obtain additional relevant private medical evidence of his visual disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits as demonstrated in his discussion of his degraded field of view, knowledge of the test method, and offer to obtain a private examination.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.
 
Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II. Analysis

The Veteran served as a U.S. Navy seaman.  He developed moderate to severe diabetes mellitus during active service and received an honorable medical discharge.  In December 1956, the RO granted service connection for diabetes mellitus.  

In April 1989, the RO granted a total rating based on individual unemployabilty (TDIU) due to all service connected disabilities including the complications of diabetes, effective September 23, 1988.  In March 1995, the RO granted separate service connection for bilateral diabetic retinopathy as a complication of diabetes and assigned a noncompensable rating, effective November 1994.  

In September 2011, the RO granted a 70 percent rating for bilateral diabetic retinopathy.  In a September 2011 notice of disagreement, a November 2011 substantive appeal, and in testimony during the October 2015 Board hearing, the Veteran contended that his bilateral field of vision, vision acuity, and associated functional limitations are more severe than are contemplated by the 70 percent rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Retinopathy is evaluated based on visual impairment under the General Rating Formula for Diagnostic Codes 6000 through 6009 (General Formula).  38 C.F.R.
§ 4.79, Diagnostic Code 6006.  Rating of visual impairment is based on the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other health care provider.  Although the Veteran testified that he experienced several mobility and functional limitations, there is no probative lay or medical evidence of incapacitating episodes.  Therefore, the Board turns to the criteria for visual impairment.  

Ratings for visual impairment are based on visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75.  When both decreased acuity and field are present, each is evaluated separately and combined under the provisions of the Combined Ratings Table in 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).  Ratings for muscle function are not applicable in this case as no muscle dysfunction was identified in the visual examinations of record, and the Veteran had not reported symptoms of diplopia.  There is evidence of post-surgical residuals of bilateral cataracts for which there are conflicting opinions on a relationship to service-connected diabetes.  Nevertheless, post-surgical cataracts with lens placement are also evaluated as for visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027.  Pyramiding, the evaluation the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Measurement of the visual field will be made where there is disease of the optic nerve or when otherwise indicated.  Testing may be performed using Goldmann kinetic perimeter or automated perimetry using a Humphrey device.  The examiner must present the results on a Goldmann perimeter chart of at least 16 meridians in the test.  A procedure for the calculation of the average concentric contraction from the eight principle meridians is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 6080.  The most severe bilateral contraction to 5 degrees warrants a 100 percent rating.  Bilateral contraction to 6 to 15 degrees warrants a 70 percent rating and bilateral contraction of 16 to 30 degrees warrants a 50 percent rating.  38 C.F.R. § 4.76, Diagnostic Code 6080.  Alternatively, a bilateral contraction to 5 degrees or to 6 to 15 degrees may be evaluated as equivalent to 20/200 in each eye and from 16 to 30 degrees as equivalent to for 20/100 in each eye for rating purposes.  Id. 

Ratings for visual acuity are based on a Snellen's test or the equivalent.  The basis of the rating is corrected distance vision with central fixation.  Additional criteria are provided for a difference of more than three diopters of spherical correction between the two eyes, for irregular astigmatism, and for differences between near and distant corrected vision.  These deficits are not indicated in this case.  38 C.F.R. § 4.75.  Ratings are provided for measured acuity in 38 C.F.R. § 4.79a, Diagnostic Codes 6061-78; 6061-66.  If the measured impairment is between two listed values, the higher of the two ratings is assigned. 38 C.F.R. § 4.76(b)(4). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records since August 1994 are of record and show that the Veteran received on-going primary, diabetes, and diabetic retinopathy care at VA facilities in Colorado.  Clinicians noted a history of multiple eye laser surgeries (panretinal photocoagulation or PRP).  In October 2010, a VA ophthalmologist measured corrected distance visual acuity as 20/20 on the right and 20/30 on the left.  There was no measurement of field of view during this evaluation.  In December 2010, a clinician responsible for visual impairment services noted the Veteran's report of severe bilateral field of vision loss as a result of the PRP surgeries and requested a cane and blind rehabilitation programs.  He reported bumping into people in crowded places, having to give up driving, and falls.  The Veteran reported that the private facility where he received the surgery did not measure visual field and requested a VA measurement.  The Veteran was classified as "legally blind" because of visual field constriction and was accepted into a VA rehabilitation program at a facility in another state.  He was provided glasses with corrective refraction.  

He completed the program from February to March 2011 which included demonstrating skill with the use of a long cane; dealing with movement in traffic, shopping malls, and climbing stairs; manual dexterity; and keyboarding.  As part of the program, he underwent a visual impairment examination in February 2011.  The VA ophthalmologist noted the results of a field of view examination as "55 degree central field V4e [target type] on the right and 40 degree V4E on the left" which she qualitatively evaluated as moderate constricted peripheral vision but noted that the data was not suitable for rating purposes.  Upon return to his home state, he received additional rehabilitation services including methods of computer use.  During the program, clinicians also noted that the Veteran experienced poor night vision and episodes of bright light in peripheral vision which clinicians attributed to residuals of the laser surgery.  There was no mention of incapacitating episodes.  Rather, the Veteran reported some improvement in mobility and function with the use of the tools and techniques.  

In August 2011, the Veteran underwent a comprehensive VA vision examination.  A VA ophthalmologist noted a review of the claims file and the history of laser treatment and cataract extraction, the latter eight years earlier.   The examiner noted that the cataracts were due to diabetes because of the long duration of diabetes before the extraction.  The examiner noted corrected distance visual acuity as two conflicting values but in a September 2011 addendum corrected the report to indicate 20/40 or better bilaterally.  The Veteran did not have diplopia or incapacitating episodes.  The examiner noted that the Veteran had a visual field diameter of less than 20 degrees which met the criteria for statutory blindness and attached a Goldmann chart with test data.  Applying the measured field boundaries on the Goldmann charts to the calculations of 38 C.F.R. § 4.76a, the average concentric contraction of visual field was 7.25 degrees on the right and 6.625 degrees on the left.  

In October 2011, a VA ophthalmologist noted corrected distance acuity as 20/20 on the right and 20/30 on the left.  Visual field was qualitatively evaluated as full paracentrally but absent at the extremes.   A visual impairment services clinician noted the Veteran's reports that he could not feel or see his feet while walking which the clinician evaluated as overlapping manifestations of loss of field and diabetic peripheral neuropathy.   

VA outpatient treatment records from December 2011 through April 2015 show on-going monitoring of vision impairment including periodic ophthalmologic consultations and assessments.  The Veteran reported frequent falls that clinicians attributed to a combination of peripheral neuropathy, visual field deficits, and vertigo, the latter possibly due to postural hypotension.  Rehabilitation services included skill training with canes, audio, and computer assisted devices.  The Veteran reported that he was able to pursue his interests in music and gardening but had difficulty cooking.  In a January 2013 outpatient assessment, a clinician noted corrected distance acuity of 20/50 on the right and 20/150 on the left, but one month later, another clinician noted 20/30 on the right and 20/50 on the left.  Visual fields were qualitatively assessed as severely constricted but without measurements.  In December 2013, corrected distance acuity was 20/40 on the right and 20/70 on the left and in April 2014, 20/25 bilaterally.  In the latter assessment, the Veteran reported a recent worsening of loss of visual field. 

In April 2015, the same VA ophthalmologist who performed the August 2011 examination again noted a review of the paper and electronic claims files and accurately summarized the history of diagnoses and surgery for retinopathy.  Corrected distance vision was 20/30 on the right and 20/50 on the left.  The examiner noted that acuity was in the normal range for a post-cataract surgery and lens replacement patient at his age and, contrary to his 2011 opinion, noted that the cataracts were not due to diabetes because of the age of the Veteran at the time of extraction.  The examiner noted that the visual field contraction was 20 degrees or less satisfying the statutory criteria for legal blindness and attributed the contraction to diabetic retinopathy.  He attached the Goldmann perimeter chart and provided a data table which was consistent with the charts.  Using the data table values and applying the calculations of 38 C.F.R. § 4.79a, the average concentric contraction of visual field was 13.625 degrees on the right and 7.125 degrees on the left.  The examiner noted that the measurements in the area of the right nasal meridian were likely "experimental error."  On inspection of the chart, the Board finds that a nasal meridian value of 10 vice 30 degrees appears more consistent and representative of the boundary of the field in this direction. Applying that value in the calculations results in an average concentric contraction of 11.125 degrees for the right eye.  

During the Board hearing, the Veteran and his spouse testified on impairment associated with vision acuity and field deficits.  He reported difficulty dressing, finding objects if not in proper place, and falls when negotiating uneven ground.  He stated that the April 2015 examination was performed in a busy, noisy clinic where he did not always understand the instructions and may not have properly pressed an indicating button because of his peripheral neuropathy.  He stated that the acuity in the left eye was out of focus and that he is peripheral vision was nearly zero in the left eye and limited in the right eye.  He reported increased difficulty in manipulating an insulin pump and suggested that his difficulty may require the assistance of another person in the future.  He acknowledged that he could obtain another test from his private eye care provider. 

In a January 2016 letter, a private optometrist noted that he had reviewed visual field test results obtained on December 23, 2015 which showed constriction of visual field as 2 degrees on the right and as 4 degrees on the left.  The letter did not contain a Goldmann chart or table and inconsistently showed a more severe field contraction in the right eye than on the left.   

The Board finds that a rating in excess of 70 percent for bilateral diabetic retinopathy is not warranted prior to December 23, 2015, the date of the private eye examination.  Throughout the period of the appeal, the Veteran experienced bilateral concentric field of view of 20 degrees or less which met the statutory criteria for legal blindness.  In February 2011, a VA ophthalmologist field of view as "55 degree central field V4e [target type] on the right and 40 degree V4E on the left" which she qualitatively evaluated as moderate but noted that the data was not suitable for rating purposes.  For the great majority of the period of the appeal, clinicians qualitatively assessed the contraction of the field of view as severe and examiners measured the field as between 6 and 11 degrees, warranting a rating of 70 percent but not 5 degrees or less as required for the next higher 100 percent rating.  

Corrected distance visual acuity was consistently 20/40 or better in the right eye and between 20/50 and 20/70 in the left eye.  The single measurement of 20/150 on the left appeared to be an outlier as the measurement was 20/50 to 20/70 in subsequent testing only one month later and was more consistent with both earlier and later measurements.  Applying these measurements to the diagnostic codes for impairment of visual acuity, a 10 percent rating is warranted under Diagnostic Code 6066.  However, when combined with the rating for visual field impairment in accordance with the procedures of 38 C.F.R. § 4.25, the combined rating remained 70 percent.  

The Board finds that effective December 23, 2015, a 100 percent rating is warranted because the private optometrist reported visual field contraction of 2 and 4 degrees on the right and left respectively.  The Board notes that this examiner did not document the method or conduct of the examination nor did he provide the charts or data for application to the rating criteria.  Nevertheless, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1); Cox v. Nicholson, 20 Vet. App. 563 (2007).  The competency of a medical examiner is presumed, absent a showing of some evidence to the contrary.  Hilbert v. West, 12 Vet. App. 145 (1999).  The more severe contraction is consistent with the Veteran's competent and credible lay reports of his observable deteriorating trend in field of view, and the reversal of the more severe eye is indicated only by very small degree difference.  Resolving any doubt in favor of the Veteran, a 100 percent schedular rating is warranted, effective December 23, 2015 without the need to combine any rating based on visual acuity. 

Special monthly compensation (SMC) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

SMC at a rate specified under 38 U.S.C.A. § 1114(l) is warranted when a veteran as a result of a service-connected disability has visual acuity of 5/200 or less.  Concentric contraction of the field of vision beyond 5 degrees in both eyes is the equivalent of 5/200 visual acuity for the purposes of SMC.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350 (b).  As noted above and resolving all doubt in favor of the Veteran, SMC at this rate is warranted, effective December 23, 2015, the date of a private examination indicating a concentric contraction of field of view of less than 5 degrees.  

The Board considered whether referral for an extra-schedular rating for bilateral diabetic retinopathy is warranted prior to December 23, 2015.  For extra-schedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extra-schedular referral is required.  
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).   

In the second step of an inquiry into whether a claimant is entitled to extra-schedular rating, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the regional office or the Board of Veterans Appeals must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the extra-schedular regulation as "governing norms."  Id. 

When an analysis of the first two steps in an extra-schedular inquiry reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

In this case, the Board finds that the applicable schedular criteria are adequate because they contemplate all of the Veteran's vision deficits including the residuals of PRP and cataract surgery, assuming for this purpose that the latter is a residual of diabetes.  All of the Veteran's reported functional limitations involving mobility, dexterity, reading, dressing, and finding objects are contemplated by the technical measurements of acuity and field of vision.  
 
The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the appeal of a higher rating only involves evaluation of the vision disability.

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran was granted a TDIU, effective September 23, 1988, prior to his claim for an increased rating for bilateral diabetic retinopathy.  




ORDER

A rating in excess of 70 percent for service-connected bilateral diabetic retinopathy prior to December 23, 2015 is denied. 

A rating of 100 percent for service-connected bilateral diabetic retinopathy, effective, December 23, 2015 is granted.

Special monthly compensation at the rate specified in 38 U.S.C.A. § 1114(l), effective December 23, 2015, is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


